 In the Matter ofVALLEYFIBREBox COMPANYandMEMPHIS CORRU-GATED FOLDINGBoxWORKERS UNION No. 384Case No. R4910.-Decided September 2, 1941Investigation and Certification of Representatives:stipulationfor Certificationof Representativesupon consentelection.Mr. W. E. Spencer,for the Board.Mr. L. T. Faulk,of Memphis, Tenn., for the Company.Mr. R. F. Brown,of Memphis, Tenn., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 16, 1941, Memphis Corrugated and Folding Box WorkersUnion No. 384, affiliated with the A. F. of L., herein called the Union,filed with the Regional Director for the Tenth Region (Atlanta,Georgia) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Valley Fibre BoxCompany, herein called the Company, engaged in the manufacture ofcorrugated shipping containers at Memphis, Tennessee, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On July 16, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On July 18, 1941, the Company,the Union, and the Regional Director entered into a "STIPULATIONFOR CERTIFICATION UPON CONSENT ELECTION."Pursuant to the Stipulation, an election by secret ballot was con-ducted on July 29, 1941, under the direction and supervision of theRegional Director among all production and maintenance employeesof the Company, excluding supervisory and clerical employees, engi-neers, and foremen, to determine whether or not said employees desireto be represented by the Union.On August 7, 1941, the Regional Di-rector issued and duly served upon the parties an Election Report onthe ballot.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.35 N. L. R. B, No. 23.116I VALLEY FIBRE BOX COMPANY117In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total number eligible---------------------------------------- 37Total ballots cast/------------------------------------------36Total number ballots challenged------------------------------0Total number of blank ballots--------------------------------0Total number of void ballots---------------------------------1Total number ballots cast for Memphis Corrugated Folding BoxWorkers Union No. 384, A. F. of L--------------------------34Total number ballots cast against Memphis Corrugated FoldingBox Workers Union No. 384, A. F. of L--------------------1Upon the basis of the Stipulation, the Election Report, and the en-tire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Valley Fibre Box Company, Memphis, Ten-nessee, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production and maintenance employees of the Company, ex-cluding supervisory and clerical employees, engineers, and foremen,constitute a unit appropriate for the purposes of. collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.3.Memphis Corrugated Folding Box Workers Union No. 384, af-filiated with the A. F. of L., has been designated and selected by amajority of the employees in the above unit as their representative forthe purposes of collective bargaining, and is the exclusive representa-tive of all employees in said unit, within the meaning of Section 9 (a)of the National Labor Relations Act.CERTIFICATIONOF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act.IT IS HEREBY CERTIFIED that Memphis Corrugated Folding BoxWorkers Union No. 384, affiliated with the A. F. of L., has been desig-nated and selected by a majority of all production and maintenance em-ployees of Valley Fibre Box Company, Memphis, Tennessee, excludingsupervisory and clerical employees, engineers, and foremen, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, Memphis Corrugated FoldingBox Workers Union No. 384, affiliated with the A. F. of L., is the exclu-sive representative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.